                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBORAH COONEY,                                    Case No. 18-cv-01860-JSW

                                   8                    Plaintiff,
                                                                                            ORDER TO PLAINTIFF TO SHOW
                                   9             v.                                         CAUSE
                                  10     CITY OF SAN DIEGO, et al.,                         Re: Dkt. Nos. 17, 18

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 17, 2018, the Court denied, as moot, a report and recommendation recommending

                                  14   that this case be dismissed with leave to amend (“July 17 Order”). The Court granted Plaintiff’s

                                  15   request to file an amended complaint and granted an extension of time to file that complaint. The

                                  16   Court directed Plaintiff to file an amended complaint by August 20, 2018. Plaintiff complied with

                                  17   that deadline. However, a summons was not issued until October 17, 2018. In its July 17 Order,

                                  18   the Court stated that “Plaintiff shall have 90 days from the date she files an amended complaint to

                                  19   serve the Defendants named in that complaint.” (July 17 Order at 1:23-24.)

                                  20          Federal Rule of Civil Procedure 4(b) provides that “[o]n or after filing the complaint, the

                                  21   plaintiff may present a summons to the clerk for signature and seal.”

                                  22                  A summons must be served with a cop of the complaint. The
                                                      plaintiff is responsible for having the summons and complaint
                                  23                  served within the time allowed by Rule 4(m) and must furnish the
                                                      necessary copies to the person who makes service.
                                  24

                                  25   Fed. R. Civ. P. 4(c)(1) (emphasis added).

                                  26          Fed. Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the

                                  27   complaint is filed – the court – on motion or on its own after notice to the plaintiff – must dismiss

                                  28   the action without prejudice … or order that service be made within a specified time.” Ninety
                                   1   days have elapsed since Plaintiff filed her amended complaint, and there is nothing in the record to

                                   2   suggest Defendants have been served.

                                   3          Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE why the Court should

                                   4   not dismiss this case pursuant to Rule 4(m) or show why good cause exists to extend the deadline

                                   5   for service. Plaintiff’s response to this Order to Show Cause shall be due by no later than

                                   6   December 7, 2018.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 20, 2018

                                   9                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
